DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palliet (US 20070013414).



    PNG
    media_image1.png
    373
    426
    media_image1.png
    Greyscale

 	With respect to claim 1, figure 1 of Paillet et al. (20070013414) discloses an apparatus comprising: a clock line  (16) configured to propagate a clock signal (clock); a first voltage-dependent circuit (10 (α)) coupled to the clock line, the first voltage- dependent circuit (10 (α)) configured to produce a first signal (n outputs) that is indicative of a voltage level responsive to the clock signal and based on a first voltage sensitivity (10 (α) dependent on V.sub.cc, see paragraph [0022]); a second voltage-dependent circuit (10 (β) )coupled to the clock line (16), the second voltage- dependent circuit (10 (β) )configured to produce a second signal (n outputs) that is indicative of the voltage level responsive to the clock signal and based on a second voltage sensitivity (10 (β) dependent on V.sub.filt, see paragraph [0022]); and a voltage analysis circuit (18) coupled to the first voltage-dependent circuit (10 (α)) and the second voltage-dependent circuit (10 (β) ), the voltage analysis circuit configured to generate a voltage alert signal (interrupt operation, see paragraph [0023] stating “the combinational logic circuit 18 monitors the contents of the FIFO 12 and interrupts operation of the droop detectors when a droop event has been detected”) based on the first signal and the second signal (paragraph [0024], “FIFO 12 receives the sampling information obtained from the .alpha. and .beta. droop detectors.”) 
 	With respect to claim 2, Paillet discloses the apparatus of claim 1, wherein: the voltage analysis circuit comprises a signal combiner circuit (12) configured to combine the first signal (n outputs) and the second signal (n outputs) to produce a combined signal (20a, 20b or 20c); and the voltage analysis circuit (18) is configured to generate the voltage alert signal based on the combined signal (20a, 20b or 20c).  
	With respect to claim 4. The apparatus of claim 1, wherein: the clock signal (16) is configured to undergo a frequency fluctuation (droop) during operation of the first voltage-dependent circuit and the second voltage-dependent circuit; and the voltage alert signal (interrupt operation, see paragraph [0023] stating “the combinational logic circuit 18 monitors the contents of the FIFO 12 and interrupts operation of the droop detectors when a droop event has been detected”)  is indicative of the voltage level being outside a target voltage range.  
	With respect to claim 5, Paillet discloses the apparatus of claim 4, further comprising: protection circuitry (within 18) coupled to the voltage analysis circuit and configured to accept the voltage alert signal (interrupt operation, see paragraph [0023] stating “the combinational logic circuit 18 monitors the contents of the FIFO 12 and interrupts operation of the droop detectors when a droop event has been detected”), the protection circuitry configured to take at least one action (interrupt) to protect the apparatus responsive to the voltage level being outside the target voltage range (droop), wherein: the apparatus comprises an electronic device including at least one integrated circuit (the circuit can be implemented as an IC); and the at least one (10), the second voltage-dependent circuit (10), and the voltage analysis circuit (circuit that analyzes the droop events such as described in [0050]).  
	With respect to claim 6, Paillet discloses the apparatus of claim 1, wherein: the first voltage sensitivity (10 (α) dependent on V.sub.cc, see paragraph [0022]); corresponds to a first propagation speed of the clock signal (16) within the first voltage-dependent circuit (10 (α)), the first propagation speed responsive to the voltage level; the second voltage sensitivity (10 (β) dependent on V.sub.filt, see paragraph [0022]) corresponds to a second propagation speed of the clock signal (16) within the second voltage-dependent circuit(10 (β) ), the second propagation speed responsive to the voltage level; and the first propagation speed is different from the second propagation speed.   (paragraph [0031]; By combining the digital information obtained from the a droop detector 10A, which samples the voltage V.sub.cc of the power grid of the load, with the digital information obtained from the .beta. droop detector 10B, which samples the filtered voltage V.sub.filt of the power grid, the voltage droop detector 100 is able to discriminate the very high-speed portion of a voltage droop (0.sup.th droop) from a slower voltage droop (1.sup.st droop, 2.sup.nd droop, etc.) 

    PNG
    media_image2.png
    305
    410
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    416
    media_image3.png
    Greyscale

	With respect to claim 7, Paillet discloses the apparatus of claim 1, wherein the first voltage-dependent circuit (10 (α)) comprises: a delay circuit (fig. 3; element 24A) coupled to the clock line (clki) and configured to delay the clock signal to produce a delayed clock signal (clk); and a sample circuit (fig. 2; element 30A) coupled between the delay circuit and the (18), the sample circuit configured to sample the delayed clock signal to produce the first signal (n outputs).  
	With respect to claim 8, Paillet discloses the apparatus of claim 7, wherein the sample (30A) circuit comprises: multiple buffer units (28A and 28B) coupled together in series, the multiple buffer units comprising an initial buffer unit (28B) that is coupled to the delay circuit (24A) and configured to accept the delayed clock signal (clki#) , the multiple buffer units configured to jointly produce multiple buffered versions of the delayed clock signal; and multiple register units (36; note since there are multiple samplers each of the samplers contains a 36), each register unit of the multiple register units coupled to a respective buffer unit of the multiple buffer units, the multiple register units configured to jointly latch the multiple buffered versions of the delayed clock signal (clki#) to produce the first signal(n outputs).  

	With respect to claim 12, Paillet discloses the apparatus of claim 1,  wherein: the clock line is configured to propagate the clock signal with one or more frequency fluctuations (high frequency or low frequency noise on the power grid of a load see [0017]); the first voltage-dependent circuit is configured to produce the first signal with at least one characteristic resulting from the one or more frequency fluctuations of the clock signal; the second voltage-dependent circuit is configured to produce the second signal with the at least one characteristic resulting from the one or more frequency fluctuations of the clock signal; the voltage analysis circuit (18) is configured to combine the first signal and the second signal to produce a combined signal to substantially cancel the at least one characteristic (droop) that results from (interupt) based on the combined signal.  
	With respect to claim 13, Paillet discloses a method by an apparatus for voltage-variation detection under clock fluctuations, the method comprising: providing a clock signal (16); producing a first signal (n outputs) indicative of a voltage level responsive to propagating the clock signal based on a first voltage sensitivity (10 (α) dependent on V.sub.cc, see paragraph [0022]); producing a second signal (n outputs)  indicative of the voltage level responsive to propagating the clock signal (16) based on a second voltage sensitivity (10 (β) dependent on V.sub.filt, see paragraph [0022]); and generating a voltage alert signal (interrupt operation, see paragraph [0023] stating “the combinational logic circuit 18 monitors the contents of the FIFO 12 and interrupts operation of the droop detectors when a droop event has been detected”) based on the first signal (n outputs)  and the second signal (n outputs). (paragraph [0024], “FIFO 12 receives the sampling information obtained from the .alpha. and .beta. droop detectors.”) 
	With respect to claim 14, Paillet discloses the method of claim 13, wherein: the providing comprises providing the clock signal (16) with one or more frequency fluctuations (droop); the producing the first signal (n outputs) comprises producing the first signal (n outputs) with at least one characteristic resulting from the one or more frequency fluctuations of the clock signal ( droop detection); the producing the second signal (n outputs) comprises producing the second signal (n outputs) with the at least one characteristic resulting from the one or more frequency fluctuations of the clock signal (droop detection); and the generating (via 18) the first signal (n outputs) and the second signal (n outputs) to substantially cancel (the combinational logic circuit 18 monitors the contents of the FIFO 12 and interrupts operation of the droop detectors when a droop event has been detected; [0020]) the at least one characteristic resulting from the one or more frequency fluctuations that is present in the first signal and the second signal.  
	With respect to claim 15, Paillet discloses the method of claim 13, wherein: the producing the first signal comprises propagating the clock signal at a first propagation speed (The delay circuits 22 include logic for delaying the clock 16 by a predetermined amount. [0027]) based on the first voltage sensitivity (10 (α) dependent on V.sub.cc, see paragraph [0022]);; and the producing the second signal comprises propagating the clock signal at a second propagation speed (The delay circuits 22 include logic for delaying the clock 16 by a predetermined amount. [0027]) based on the second voltage sensitivity (10 (β) dependent on V.sub.filt, see paragraph [0022]).
	With respect to claim 16, Paillet discloses the method of claim 13, wherein: the producing the first signal comprises: delaying the clock signal (16) by a first delay amount (The delay circuits 22 include logic for delaying the clock 16 by a predetermined amount. [0027])  to produce a first delayed clock signal; and sampling (The samplers 30 are triggered, one after the other, by the respective delay circuits 22, [0027]) the first delayed clock signal at multiple different instances to produce the first signal; and the producing the second signal comprises: delaying the clock signal by a second delay amount (The delay circuits 22 include logic for delaying the clock 16 by a predetermined amount. [0027])   to produce a second delayed clock signal; and sampling (The samplers 30 are triggered, one after the other, by the respective delay circuits 22, [0027]) the second delayed clock signal at multiple different instances to produce the second signal.  
	With respect to claim 17, Paillet discloses the method of claim 13, wherein the generating comprises: generating, using the first signal (n outputs) and the second signal (n outputs), the voltage alert signal (interrupt operation, see paragraph [0023] stating “the combinational logic circuit 18 monitors the contents of the FIFO 12 and interrupts operation of the droop detectors when a droop event has been detected”) responsive to the voltage level being outside a target voltage range.  
	With respect to claim 18. The method of claim 13, wherein the generating comprises at least one of: generating the voltage alert signal(interrupt operation, see paragraph [0023] stating “the combinational logic circuit 18 monitors the contents of the FIFO 12 and interrupts operation of the droop detectors when a droop event has been detected”) to be indicative of a positive voltage glitch (beta droop) responsive to the second signal (n outputs) being greater than the first signal (n outputs) and based on a difference between the second signal and the first signal being greater than a positive delta threshold; or generating the voltage alert signal to be indicative of a negative voltage glitch (alpha droop) responsive to the first signal (n outputs)  being greater than the second signal (n outputs) and based on a difference between the first signal and the second signal being greater than a negative delta threshold.  (0.sup.th droop, manifests itself as a high-frequency noise on the power grid of the load [0003]) (The 0.sup.th droop has not yet been successfully quantified due to its very high frequency (10 GHz and above) compared to the 1.sup.st droop (below 1 GHz).  [0004]) (By combining the digital information obtained from the a droop detector 10A, which samples the voltage V.sub.cc of the power grid of the load, with the digital information obtained from the .beta. droop detector 10B, which samples the filtered voltage V.sub.filt of the power grid, the voltage droop detector 100 is able to discriminate the very high-speed portion of a voltage droop (0.sup.th droop) from a slower voltage droop (1.sup.st droop, 2.sup.nd droop, etc.) The .beta. droop detector 10B samples out the filtered version of the power grid, and thus detects lower frequency components of the voltage droop, that is, not 0.sup.th droop events. Thus, when both detectors (.alpha. and .beta.) detect a droop event, the voltage droop detector 100 knows the event is not a pure 0.sup.th droop event, but a lower frequency droop (1.sup.st droop and more). In some embodiments, the 0.sup.th droop is identified when the a droop detector, which is directly sampling the power grid of the load, detects a droop. In this manner, the combinational logic 18 of the voltage droop detector 100 filters the n events from each of the droop detectors 10 to obtain the 0.sup.th droop event. [0031])
	With respect to claim 19, Palliet discloses an integrated circuit comprising: a clock line (16) configured to propagate a clock signal (clock) with one or more frequency fluctuations; a first voltage-dependent circuit (10 (α))  coupled to the clock line, the first voltage- dependent circuit (10 (α)) configured to propagate the clock signal using at least one first transistor (54B, figure 4) having a first threshold voltage to produce a first signal (n outputs) that is indicative of a voltage level; a second voltage-dependent circuit (10 (β) ) coupled to the clock line (16),  the second voltage- dependent circuit (10 (β) ) configured to propagate the clock signal using at least one second transistor (54C, figure 4) having a second threshold voltage to produce a second signal (n outputs) that is indicative of the voltage level; and a voltage analysis circuit (18) coupled to the first voltage-dependent circuit (10 (α)) and the second voltage-dependent circuit (10 (β) ), the voltage analysis circuit configured to detect a voltage-based attack (interrupt operation, see paragraph [0023] stating “the combinational logic circuit 18 monitors the contents of the FIFO 12 and interrupts operation of the droop detectors when a droop event has been detected”) by neutralizing the one or more frequency fluctuations of the clock signal based (n outputs) and the second signal (n outputs).  (Note: here the voltage based attack functionality is a functional limitation.  Further, here in Palliet the voltage based attack is interpreted as the droop signal in that a droop signal (spike) can be indicative of a voltage based attack and thus read on the functionality of the claim limitation). 
	With respect to claim 20, Palliet discloses the integrated circuit of claim 19, further comprising: a memory (optional memory buffer or FIFO 12 see [0023]) configured to store a secret key (predetermined number of samples); and protection circuitry (circuitry that flushes the FIFO 12 [0025]) coupled to the voltage analysis circuit (18) and configured to protect the secret key responsive to detection of the voltage-based attack (droop event). (Note: here, the secret key as defined by the specification of the application in [0017] as being a storage of encrypted data that is intended to be safeguarded.  In Pelliet the predetermined number of samples is interpreted as the secret key in that it is stored on the memory (that can be off circuit) and safeguarded on the memory.  The fact that it is transferred off memory and then the FIFO 12 may be flushed see [0025] is interpreted as the safeguarding of the information that was stored on the FIFO).
 

Allowable Subject Matter
Claims 3, 9-10 and  11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 	With respect to claims 9 and 10, the prior art of record Palliet fails to suggest or disclose a programmable delay amount to delay the clock signal and produce the delayed clock signal, the delay circuit comprising: multiple delay units coupled together in series and at least one multiplexer including at least one control input.
	Here, Palliet does not disclose the multiplexer with at least one control input within the delay circuit as disclosed and that the delay is programmable as disclosed. 
	With respect to claim 11, the prior art of record Palliet fails to disclose the delay circuit of the first voltage-dependent circuit comprises a first transistor having a first threshold voltage; the delay circuit of the second voltage-dependent circuit comprises a second transistor  having a second threshold voltage; and the first threshold voltage is lower than the second threshold voltage.  
 	Here, the transistors 54c and 54b can be interpreted as the transistors having two threshold but because the two are both NMOS the thresholds of the transistors would be equally around .7V and not lower or higher than one another.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        14
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849